DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The IDS filed on 06/05/2020 has been considered. 

Claim Objections
Claims 1-4, 6, 7, 16, 18, and 19 are objected to because of the following informalities:  
As per claims 1, 2, 3, 4, and 16 (line numbers refer to claim 1):
Lines 5-10 recite "the shared resource can be used into a sequence of time-slices each assigned to a different user; and repetitively allocating, over a succession of the time cycles, the shared resource to each of the users in turn during the associated time-slices, the shared resource remaining unused during a selected time-slice during which the associated user does not utilize the shared resource.". The word “associated” should be changed to “assigned” to be consistent.

As per claims 6, 7, 18, and 19 (line numbers refer to claim 6):
	Lines 1-2 recite “each of the time-slices assigned to each of the corresponding users is of equal duration”. The word “corresponding” should be changed to “assigned” to be consistent.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1:
	Line 1 recites “a method for deterministically arbitrating a shared resource” and lines 8-10 recite “the shared resource remaining unused during a selected time-slice during which the associated user does not utilize the shared resource”. However, claim 10 lines 2-5 recite “the shared resource remains unused during the selected time-slice responsive to the selected user being in the non-deterministic mode, and wherein the shared resource is used during the selected time-slice responsive to the selected user being in the deterministic mode”. Therefore, it unclear whether the shared resource remains unused during a deterministic or non-deterministic mode. 

As per claims 1 and 11 (line numbers refer to claim 1):
	Lines 2-4 recite “coupling a non-volatile memory (NVM) to a controller circuit for concurrent servicing of data transfer commands from multiple users along parallel data paths that 

As per claim 9:
Line 2 recites “the NVMe”; it lacks antecedent basis.

Claims 2-8, 10, and 12-20 are dependent claims of claims 1 and 11, so they are rejected for the same reasons as claims 1 and 11 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (US 4949247 A herein Stephenson) in view of Dumstorff et al. (US 3789367 A herein Dumstorff).

As per claim 1, Stephenson teaches the invention substantially as claimed including a method for deterministically arbitrating a shared resource, comprising (Col. 2 lines 4-8 a method for managing access to a shared data processing resource (such as a vector memory port) preassigning to each user time slots; Col. 2 lines 43-45 The preassigned time slots occur cyclically in a repeated predetermined sequence.): 
coupling a volatile memory to a controller circuit for concurrent servicing of data transfer commands from multiple users along parallel data paths that include a shared resource; dividing a time cycle during which the shared resource can be used into a sequence of time-slices each assigned to a different user (Fig. 1; Abstract lines 12-14 Access to the vector memory port (i.e., a shared resource) is managed between a number of users by preassigning each user time slots; Col. 1 lines 43-49 the vector memory has a single port or a plurality of ports for reading and writing and is organized in lines of memory, each containing multiple data elements, and the staging register is capable of containing multiple data elements, whereby the multiple data elements are transferred between a line of memory and the staging register in a single access; Col. 2 lines 63-66 computer 10 is organized around a 512-bit wide data path 12 implemented as thirty-two application specific integrated circuits (ASICs) (i.e., gate arrays); Col. 3 lines 35-40 Staging register 44 functions as a "destination" staging register for sequentially receiving, via mux 47, results of vector operations performed by floating point processor 36 and applying multiple results in parallel to vector RAM 38 in one access under the direction of vector controller 34); and 
repetitively allocating, over a succession of the time cycles, the shared resource to each of the users in turn during the associated time-slices and selected time-slice during which the associated user does not utilize the shared resource (Col. 2 lines 7-10 preassigning to each user time slots that occur from time to time in each of which only one user is permitted to request access to the resource; Col. 2 lines 20-22 Thus, if in one cycle a given user having a high cannot use it; Col. 2 lines 43-45 The preassigned time slots occur cyclically in a repeated predetermined sequence).

Stephenson fails to teach a non-volatile memory (NVM) and the shared resource remaining unused during a selected time-slice during which the associated user does not utilize the shared resource.

However, Dumstorff teaches a non-volatile memory (NVM) (Col. 6 lines 14-17 Character generator 28 is a read only storage element which upon receiving an address responds with a bit pattern as indicated by the addressed memory location; Read only memory is a type of non-volatile memory.) and the shared resource remaining unused during a selected time-slice during which the associated device does not utilize the shared resource (Col. 2 lines 45-58 The time slices utilized therein are consecutive, mutually exclusive portions of each instruction which permit multiple devices to access the same memory subdivision during any instruction cycle. In the system shown, there are three time slices: a first partition of the instruction is assigned to the CRT display; a second to the control unit; and a third is assigned to an associated storage device (not shown). Accordingly, during any instruction cycle, the memory subdivision may be accessed by the CRT display to obtain a character to be displayed, by the control unit to enter or withdraw data and by a storage device to withdraw data for storage in such storage device - each access occurring during a partition or time slice exclusive of the other two; Col. 3 lines 36-43 Two CS modules are used to handle all memory input and output. Each of modules 15 and 16 is capable of handling two external devices. Module 15 serves the control unit and a storage device while module 16 serves the CRT display 12. The memory accesses are granted to will not be serviced until the occurrence of the time slice in the next succeeding cycle. Since accesses to memory 10 are time sliced, no two I/O devices are accessing the memory at the same time and thus the access lines (as shared resource) from CS modules 15 and 16 are dotted together; 
    PNG
    media_image1.png
    409
    728
    media_image1.png
    Greyscale
Dumstorff teaches that the shared resource remains unused during the selected time-slice associated with the device because each device (display (CRT), control unit (MPU), storage device) is allocated an exclusive time slice to access memory and each device uses a shared access line to access memory. These time slices are exclusive meaning that a request from a display to access memory is only serviced in the first time slice, a request from a control unit is only serviced in the second time slice, and a request from a storage device is only serviced in the third time slice. When a request from a display to access memory is received after the first time slice, the request is not serviced until the first time slice of the next cycle. Therefore, the shared access line, which is circled in red above, remains unused during the first time slot because there was not request from the display to access memory during the first time slot and the first time slot is exclusive to the display (no other device can access memory during the first time slot).).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson with the teachings of Dumstorff because Dumstorff’s teaching of allocating exclusive time slots to each device and leaving a shared resource unused during a time slot of an associated device prevents interventions from other devices (see Dumstorff, Col. 2 lines 4-8 It is a further object of the invention to provide a display that functions in multiple modes and may display information from selected memory locations without recurring intervention by the device control unit.). 
	
	
As per claim 2, Stephenson and Dumstorff teach the method of claim 1. Stephenson specifically teaches wherein the associated user that does not utilize the shared resource during the selected time-slice is a first user, and wherein a request for use of the shared resource from a second user is pending (abstract lines 20-21 conflicting requests by the users for access to the vector memory port; Col. 2 lines 17-19 request made by a user that has previously been given access to the resource as a result of the arbitration mechanism but has been unable to execute the access).
wherein a request for use of the shared resource from a second device is pending but denied during the selected time-slice (Col. 2 lines 45-58 The time slices utilized therein are consecutive, mutually exclusive portions of each instruction which permit multiple devices to access the same memory subdivision during any instruction cycle. In the system shown, there are three time slices: a first partition of the instruction is assigned to the CRT display; a second to the control unit; and a third is assigned to an associated storage device (not shown). Accordingly, during any instruction cycle, the memory subdivision may be accessed by the CRT display to obtain a character to be displayed, by the control unit to enter or withdraw data and by a storage device to withdraw data for storage in such storage device - each access occurring during a partition or time slice exclusive of the other two; Col. 3 lines 14-22 to grant a memory cycle the first event is a cycle request from the I/O device to the associated cycle steal module 15 or 16. After the request is generated, a "Gate Compare" signal is sent from the CS module to clock 18 upon the occurrence of the next time slice associated with that I/O device. Internal to the CS module, this signal also gates to memory 10 the address held on the CS module associated with the I/O device requesting the cycle; Col. 3 line 61-Col. 4 line 4 Whenever there is a call for service by the display present when the first period of a cycle commences, the request will be serviced during that first period or display unit time slice. If the service request occurs after the initiation of the time slice, such request will not be serviced until the occurrence of the time slice in the next succeeding cycle. Since accesses to memory 10 are time sliced, no two I/O devices are accessing the memory at the same time and thus the access lines (as shared resource) from CS modules 15 and 16 are dotted together; Since each device is allocated exclusive time slices, if a control unit requests to access memory, and therefore use the shared access line, during a time slice allocated to a display, then the request will be denied.).

As per claim 3, Stephenson and Dumstorff teach the method of claim 1. Stephenson specifically teaches wherein 1 to N time-slices in the time cycle are respectively assigned to 1 to N users in a selected order, and wherein during each time cycle the users are granted access for use of the shared resource during the associated time-slices in the selected order (Col. 2 lines 4-12 a method for managing access to a shared data processing resource (such as a vector memory port) by a number of possible users, comprising preassigning to each user time slots that occur from time to time in each of which only one user is permitted to request access to the resource, establishing a nominal priority ranking of types of requests made by the users for governing the order in which the users will be served; Col. 2 lines 43-45 The preassigned time slots occur cyclically in a repeated predetermined sequence).

As per claim 4, Stephenson and Dumstorff teach the method of claim 1. Stephenson specifically teaches wherein the users are configured to issue requests to utilize the shared resource; associated user; and one or more pending requests for the shared resource from at least one other user (abstract lines 14-16 preassigning each user time slots that occur from time to time in each of which only one user is premitted to request access to the vector memory port; abstract lines 20-21 conflicting requests by the users for access to the vector memory port).
Additionally, Dumstorff teaches wherein the associated device did not issue a request for use of the shared resource during the selected time-slice, and wherein the shared resource remained unused during the selected time-slice irrespective of a presence of one or more pending requests for the shared resource from at least one other device (Col. 2 lines 45-58 The time slices utilized therein are consecutive, mutually exclusive portions of each exclusive of the other two; Col. 3 lines 14-22 to grant a memory cycle the first event is a cycle request from the I/O device to the associated cycle steal module 15 or 16. After the request is generated, a "Gate Compare" signal is sent from the CS module to clock 18 upon the occurrence of the next time slice associated with that I/O device. Internal to the CS module, this signal also gates to memory 10 the address held on the CS module associated with the I/O device requesting the cycle; Col. 3 line 61-Col. 4 line 4 Whenever there is a call for service by the display present when the first period of a cycle commences, the request will be serviced during that first period or display unit time slice. If the service request occurs after the initiation of the time slice, such request will not be serviced until the occurrence of the time slice in the next succeeding cycle. Since accesses to memory 10 are time sliced, no two I/O devices are accessing the memory at the same time and thus the access lines (as shared resource) from CS modules 15 and 16 are dotted together; A display doesn’t request to access memory and therefore access the shared access line during its allocated time slice and another device can request to access the shared access line during the time slice allocated to the display, but the access line will remain unused because each device has an exclusive time slice whereupon the device can access memory using the shared access line.). 

As per claim 5, Stephenson and Dumstorff teach the method of claim 1. Stephenson specifically teaches further comprising identifying a sustainable workload capability of the shared resource, and allocating the time-slices to each of the users in relation thereto (Abstract lines 8-14 the port and the register are each sufficiently wide to span more than one data element. As a result, on average fewer than one read or write operation per data element is required to access the vector memory via the port. Access to the vector memory port (i.e., a shared resource) is managed between a number of users by preassigning each user time slots; Col. 4 lines 1-6 Source staging registers 40, 42 are each fully loaded by vector RAM 38 in a single clock pulse (i.e., tick). That is, input ports 48, 50 of source staging registers 40, 42 are each 1024 bits wide. Similarly, destination staging register 44 transfers its entire contents to vector RAM 38 in a single tick).

As per claim 11, it is a device claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Stephenson teaches a shared resource arbitration circuit (Fig. 1, 56 arbitrator; Col. 2 lines 12-14 providing an arbitration mechanism for resolving conflicting requests by the users for access to the shared resource). 

As per claim 15, Stephenson and Dumstorff teach the data storage device of claim 11. Stephenson specifically teaches wherein each of the users are configured to issue requests for use of the shared resource; a selected time-slice associated with a first user; and pending request for use of the shared resource from a second user during the selected time-slice (abstract lines 14-16 preassigning each user time slots that occur from time to time in each 
Additionally, Dumstorff teaches wherein the shared resource remains unused during a selected time-slice associated with a first device irrespective of a presence of a pending request for use of the shared resource from a second device during the selected time-slice (Col. 2 lines 45-58 The time slices utilized therein are consecutive, mutually exclusive portions of each instruction which permit multiple devices to access the same memory subdivision during any instruction cycle. In the system shown, there are three time slices: a first partition of the instruction is assigned to the CRT display; a second to the control unit; and a third is assigned to an associated storage device (not shown). Accordingly, during any instruction cycle, the memory subdivision may be accessed by the CRT display to obtain a character to be displayed, by the control unit to enter or withdraw data and by a storage device to withdraw data for storage in such storage device - each access occurring during a partition or time slice exclusive of the other two; Col. 3 lines 14-22 to grant a memory cycle the first event is a cycle request from the I/O device to the associated cycle steal module 15 or 16. After the request is generated, a "Gate Compare" signal is sent from the CS module to clock 18 upon the occurrence of the next time slice associated with that I/O device. Internal to the CS module, this signal also gates to memory 10 the address held on the CS module associated with the I/O device requesting the cycle; Col. 3 line 61-Col. 4 line 4 Whenever there is a call for service by the display present when the first period of a cycle commences, the request will be serviced during that first period or display unit time slice. If the service request occurs after the initiation of the time slice, such request will not be serviced until the occurrence of the time slice in the next succeeding cycle. Since accesses to memory 10 are time sliced, no two I/O devices are accessing the memory at the same time and access lines (as shared resource) from CS modules 15 and 16 are dotted together; A request to access memory and therefore access the shared access line, by a display (first device) after the time slice allocated to the display and a request to access memory during the time slice allocated to the display by a control unit (second device) will keep the access line unused during the first time slice even though there is a pending request from the control unit because each time slice is exclusive each device.).

As per claim 16, it is a similar device claim of claims 2 and 3, so it is rejected for the same reasons as claims 2 and 3 above.

As per claim 17, it is a device claim of claim 5, so it is rejected for the same reasons as claim 5 above.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson and Dumstorff, as applied to claims 1 and 11 above, in view of Valembois (EP0349427A1).

As per claim 6, Stephenson and Dumstorff teach the method of claim 1. Stephenson specifically teaches each of the time-slices assigned to each of the corresponding users (Abstract lines 8-14 the port and the register are each sufficiently wide to span more than one data element. As a result, on average fewer than one read or write operation per data element is required to access the vector memory via the port. Access to the vector memory port (i.e., a shared resource) is managed between a number of users by preassigning each user time slots).

Stephenson and Dumstorff fail to teach wherein each of the time-slices assigned to each of the corresponding users is of equal duration

However, Valembois teaches wherein each of the time-slices assigned to each of the corresponding users is of equal duration ([0059] 478 lines 1-5 By using a synchronous PIB bus, each user has the same time reference for all accesses to this bus. We can therefore allocate an access cycle to any user at any time. The duration of the accesses, constant and identical, is equal to one working cycle of the bus and allows the exchange of a word between the user and the memory).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson and Dumstorff with the teachings of Valembois because Valembois’s teachings of an equal duration of access to a bus by each user makes it appear as if each user is accessing memory in parallel without access conflict (see Valembois, [0059] 478 lines 7-9 the device according to the invention allows an interlacing of the different words exchanged by the different users who, therefore, appear to have access, in parallel and almost simultaneously with the working memory, without access conflict). 

As per claim 18, it is a device claim of claim 6, so it is rejected for the same reasons as claim 6 above.

Claims 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson and Dumstorff, as applied to claims 1 and 11 above, in view of Lee et al. (KR20180109568A herein Lee).
Claim mappings of Lee have been made with a translation of KR20180109568A.

As per claim 7, Stephenson and Dumstorff teach the method of claim 1. Stephenson specifically teaches the time-slices assigned to each of the corresponding users (Abstract lines 12-14 Access to the vector memory port (i.e., a shared resource) is managed between a number of users by preassigning each user time slots).

Stephenson and Dumstorff fail to teach wherein each of the time-slices assigned to each of the corresponding users has a different duration.

However, Lee teaches wherein each of the time-slices assigned to each of the corresponding users has a different duration ([0018] 142 lines 1-8 In addition, the power duration performing unit, when the traffic usage determined by the traffic usage determining unit is less than a preset reference value, sets a duration to which power is allocated among all durations of time slots allocated for data transmission to be lower than the preset duration Alternatively, when the traffic usage determined by the traffic usage determining unit is equal to or greater than the preset reference value, a duration to which power is allocated among all durations of time slots allocated for data transmission is set to be higher than the preset duration.).

251 it is possible to improve the system performance).

As per claim 8, Stephenson and Dumstorff teach the method of claim 1. 

Stephenson and Dumstorff fail to teach further comprising monitoring a performance metric associated with each of the users, and adjusting a duration of at least one time-slice in response thereto.

However, Lee teaches further comprising monitoring a performance metric associated with each of the users, and adjusting a duration of at least one time-slice in response thereto ([0017] 132 lines 1-7 Here, the control unit may include: a traffic measurement unit measuring a traffic state for each subscriber line; a traffic usage determination unit configured to determine the traffic usage per subscriber line based on the traffic state for each subscriber line measured by the traffic measurement unit; and a power duration performing unit configured to perform the power duration for a time slot allocated to each subscriber line based on the traffic usage for each subscriber line determined by the traffic usage determining unit).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson and Dumstorff with the 251 it is possible to improve the system performance).


As per claim 19, it is a device claim of claim 7, so it is rejected for the same reasons as claim 7 above.

Claims 9, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson and Dumstorff, as applied to claims 1 and 11 above, in view of Greer et al. (US 20170344430 A1 herein Greer).

As per claim 9, Stephenson and Dumstorff teach the method of claim 1. Dumstorff specifically teaches the NVM (Col. 6 lines 14-17 Character generator 28 is a read only storage element which upon receiving an address responds with a bit pattern as indicated by the addressed memory location).

Stephenson and Dumstorff fail to teach the NVM is a flash memory of a solid-state drive (SSD) operated in accordance with the NVMe (Non-Volatile Memory Express) specification, and wherein each of the users is associated with a different namespace within the flash memory.

However, Greer teaches the NVM is a flash memory of a solid-state drive (SSD) operated in accordance with the NVMe (Non-Volatile Memory Express) specification, and wherein each of the users is associated with a different namespace within the flash memory ([0027] lines 4-7 Nonlimiting examples of nonvolatile memory may include any or a combination of: solid state memory (such as planar or 3D NAND flash memory or NOR flash memory); [0029] lines 4-10 a storage device 106 could be a disk drive (such as a solid state drive or a hard disk drive), a memory module (e.g., a dual in-line memory module), or other type of storage device. Moreover, computer system 100 could include multiple different types of storage devices 106. For example, computer system may include tiered storage, such as a first tier of flash hard drives; [0068] lines 4-5 share a storage device 106 among multiple users with each user assigned to their own namespace; [0071] lines 6-7 the implementation of namespaces defined in an NVMe specification).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson and Dumstorff with the teachings of Greer because Greer’s teaching of multiple namespaces reduces physical storage usage (see Greer, [0016] lines 4-7 reducing the amount of physical memory used to implement multiple namespaces (since multiple namespaces may refer to one instance of physical data)).

As per claim 12, Stephenson and Dumstorff teach the data storage device of claim 11. Dumstorff specifically teaches the NVM (Col. 6 lines 14-17 Character generator 28 is a read only storage element which upon receiving an address responds with a bit pattern as indicated by the addressed memory location).

 wherein the NVM is divided into a plurality of NVMe (Non-Volatile Memory Express) namespaces, and each user comprises a host process associated with a different one of the namespaces.

However, Greer teaches wherein the NVM is divided into a plurality of NVMe (Non-Volatile Memory Express) namespaces, and each user comprises a host process associated with a different one of the namespaces ([0014] lines 4-6 the computing host may issue a command to the storage device 106 to create a snapshot namespace based on a reference namespace; [0055] lines 3-5 a user may decide to roll back the changes made to the snapshot namespace. The computing host may send a roll back command for the snapshot namespace; [0068] line 5 each user assigned to their own namespace; [0071] lines 6-7 the implementation of namespaces defined in an NVMe specification).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson and Dumstorff with the teachings of Greer because Greer’s teaching of multiple namespaces reduces physical storage usage (see Greer, [0016] lines 4-7 reducing the amount of physical memory used to implement multiple namespaces (since multiple namespaces may refer to one instance of physical data)).

	
As per claim 20, it is a device claim of claim 9, so it is rejected for the same reasons as claim 9 above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Dumstorff, and Greer, as applied to claim 9 above, in view of Wysocki et al. (US 20190042413 A1 herein Wysocki).
	Wysocki was cited in the IDS filed on 06/05/2020.


As per claim 10, Stephenson, Dumstorff, and Greer teach the method of claim 9. Stephenson specifically teaches further comprising detecting whether a selected user is in a deterministic mode (Col. 2 lines 4-8 a method for managing access to a shared data processing resource (such as a vector memory port) by a number of possible users, comprising preassigning to each user time slots; Col. 2 lines 43-45 The preassigned time slots occur cyclically in a repeated predetermined sequence).
Additionally, Dumstorff teaches wherein the shared resource remains unused during the selected time-slice (Col. 2 lines 45-58 The time slices utilized therein are consecutive, mutually exclusive portions of each instruction which permit multiple devices to access the same memory subdivision during any instruction cycle. In the system shown, there are three time slices: a first partition of the instruction is assigned to the CRT display; a second to the control unit; and a third is assigned to an associated storage device (not shown). Accordingly, during any instruction cycle, the memory subdivision may be accessed by the CRT display to obtain a character to be displayed, by the control unit to enter or withdraw data and by a storage device to withdraw data for storage in such storage device - each access occurring during a partition or time slice exclusive of the other two; Col. 3 line 61-Col. 4 line 4 Whenever there is a call for service by the display present when the first period of a cycle commences, the request will be serviced during that first period or display unit time slice. If the service request occurs after the initiation of the time slice, such request will not be serviced until the occurrence of the time slice in the next succeeding cycle. Since accesses to memory 10 are time sliced, no two I/O devices are accessing the memory at the same time and thus the access lines (as shared resource) from CS modules 15 and 16 are dotted together).

Stephenson, Dumstorff, and Greer fail to teach detecting whether a selected user is in a deterministic mode or a non-deterministic mode, wherein the shared resource remains unused during the selected time-slice responsive to the selected user being in the non-deterministic mode, and wherein the shared resource is used during the selected time-slice responsive to the selected user being in the deterministic mode.

However, Wysocki teaches detecting whether a selected user is in a deterministic mode or a non-deterministic mode, wherein the shared resource remains unused during the selected time-slice responsive to the selected user being in the non-deterministic mode, and wherein the shared resource is used during the selected time-slice responsive to the selected user being in the deterministic mode (Fig. 2; [0032] lines 2-5 in each timeslot 200, 202, 204, 206, only one of the three NVMe Sets in SSD 118 is in a non-deterministic (ND) state and the other NVMe Sets are in a deterministic (D) state; [0033] lines 4-14 when the NVMe set was in the deterministic state can be flushed from the write cache to the NVMe and data not already stored in the storage region write-back cache 132 can be written to both the storage region write-back cache 132 and the NVMe set. In addition, the NVMe set may perform background operations and receive a trim command indicating which blocks of data stored in the NVMe set are no longer in use so that the NVMe set can erase and reuse them. While the NVMe set is in the non-deterministic state, there is no latency guarantee for read operations sent to the NVMe set; [0051] non-deterministic state and cannot be read at this time; [0014] lines 12-17 deterministic window may be a time period in which a host performs only reads. The host can transition the NVM set from a non-deterministic state to a deterministic state explicitly using a standard NVMe command or implicitly by not issuing any writes for a time period).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson, Dumstorff, and Greer with the teachings of Wysocki because Wysocki’s teaching of deterministic/non-deterministic modes avoids collisions (see Wysocki, [0014] lines 9-12 Deterministic/non-deterministic windows allow the solid state drive internal operations to be stalled to avoid host and solid state drive internal I/O collisions).
	

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Dumstorff, and Greer, as applied to claim 12 above, in view of Benisty et al. (US 20200104056 A1 herein Benisty).

As per claim 13, Stephenson, Dumstorff, and Greer teach the data storage device of claim 12. Stephenson, Dumstorff, and Greer fail to teach wherein each of the namespaces comprises a different NVMe die set comprising a different combination of semiconductor memory dies and corresponding channel paths, and the shared resource comprises a circuit utilized by each of the different namespaces to transfer data between the NVM and a host device.

However, Benisty teaches wherein each of the namespaces comprises a different NVMe die set comprising a different combination of semiconductor memory dies and corresponding channel paths, and the shared resource comprises a circuit utilized by each of the different namespaces to transfer data between the NVM and a host device (Fig. 5; [0041] lines 6-8 2, 4, 8 or more NAND channels may exist between the controller and the NAND memory die(s) 104; [0097] lines 16-20 The existence of the shared namespace necessitates a separate QoS control function 1102 that communicates with the PCIe port and with both of the controllers. Because the memory device resources are shared by all of the namespaces; [0047] lines 1-9 Additionally, the front end module 108 may include a host interface 120 and a physical layer interface (PHY) 122 that provide the electrical interface with the host or next level storage controller. The choice of the type of the host interface 120 can depend on the type of memory being used. Examples types of the host interface 120 may include, but are not limited to, SATA, SATA Express, SAS, Fibre Channel, USB, PCIe, and NVMe. The host interface 120 may typically facilitate transfer for data; [0074] lines 12-15 The namespace ID 510 is distinct from the namespace 506 itself and is the identifier a host and NVMe controller 504 use to specify a particular namespace 506 in a host command.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson, Dumstorff, and Greer with 

As per claim 14, Stephenson, Dumstorff, Greer, and Benisty teach the data storage device of claim 13. Additionally, Benisty teaches wherein the shared resource comprises a selected one of a buffer, an error decoding circuit or a signal processing block ([0066] lines 9-10 the memory device may perform error correction; [0097] lines 18-19 the memory device resources are shared; claim 19 memory device resources comprise a number of memory buffers; [0047] lines 8-10 The host interface 120 may typically facilitate transfer for data, control signals, and timing signals.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195